Citation Nr: 0606043	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  00-04 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fever.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1945 
to November 1946.

This case was last before the Board of Veterans' Appeals 
("Board") in December 2003 when it was remanded for further 
development.  The appeal stems from a rating decision in 
February 1999 by the Nashville, Tennessee Regional Office 
("RO") of the Department of Veterans Affairs ("VA") that 
denied the veteran's claims for residuals of a fever and 
heart disease.


FINDINGS OF FACT

1.  Residuals of a fever were not incurred in or aggravated 
as a result of the veteran's military service, nor may they 
be presumed to have been so incurred or aggravated.

2.  Heart disease was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for residuals of a fever are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

2.  The criteria for the establishment of service connection 
for heart disease are not met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2002, January 2004 and September 2004.  The letters fully 
provided notice of elements (1), (2) and (3).  In addition, 
by virtue of the rating decisions on appeal and the March 
2000 Statement of the Case ("SOC"), and the November 2002 
and September 2005 Supplemental Statements of the Case 
("SSOC") the veteran was provided with specific information 
as to why these particular claims were being denied, and of 
the evidence that was lacking.  With respect to element (4), 
he was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the September 2005 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran subsequent to the RO's initial denials of his claim, 
pursuant to a March 2001 remand from the Board.  The claims 
were readjudicated by the RO in November 2002, after the 
veteran had received a VCAA notice letter.  The 38 C.F.R. 
§ 3.159(b) compliant language was provided to him after the 
initial adjudication of the claims and after the November 
2002 readjudication of the claims.  When considering the 
notification letters and the other documents described above, 
as a whole, however, the Board finds that he was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the RO letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA attempted to 
obtain service medical records ("SMRs") and requested that 
the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  Communications from the National Personnel Records 
Center in July 1999 and June 2001 indicate that the veteran's 
service medical records are unavailable, and that any such 
records are presumed to have been destroyed in the July 1973 
fire at the National Personnel Records Center's facility 
located in St. Louis, Missouri.  Accordingly, the heightened 
duty to explain findings is applicable in the instant case, 
as with all cases where service medical records are 
incomplete or unavailable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In April 2002, the NPRC responded to a 
request to search for sick/morning reports for the veteran's 
unit.  The response indicated that the records for the unit 
are massive, and without order, and no search for morning 
reports could be completed.

The veteran has submitted numerous statements that he was 
hospitalized during service for treatment of a febrile 
illness while in Greensboro, North Carolina.  In a September 
2004 letter, the veteran was specifically asked to provide 
any information which would identify the hospital at which he 
was treated in Greensboro so that VA could attempt to 
retrieve any records from the facility.  The veteran 
responded in October 2004 that after he was discharged from 
service he learned that the camp in Greensboro where he was 
stationed had been closed down following the end of the war 
and he did not know the name of the hospital.  

Regarding private treatment records, in December 2003 and 
January 2004 the veteran stated that he was treated by 
private doctors following service, however, the doctors are 
either deceased or no longer in practice and their records 
are destroyed.  The veteran stated that he has received 
medical treatment solely from the VA medical center 
("VAMC") in Mountain Home, Tennessee from 1980 to present.  
In March 2004, the RO retrieved and reviewed all records from 
the Mountain Home VAMC.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the claimant at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the claimant has not authorized 
VA to obtain any further evidence to support his claims, the 
Board finds that the record is ready for appellate review.

Merits of the Claims

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 
38 C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horwitz v. Brown, 5 
Vet. App. 217-221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor."  Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's claimed conditions are currently 
diagnosed and whether they were first manifested in service 
and/or alternatively related to event(s) in service.  The 
Board concludes that they were not. 

Residuals of a fever

The veteran claims service connection for a febrile illness 
that he experienced in-service in 1946 which he states 
resulted in a 21 day hospitalization while stationed in 
Greensboro, North Carolina.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claim and the appeal will be 
denied.

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where service 
has resulted in a disability - the first prong of a 
successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran has no current diagnosis of a relapsing fever, 
nor has he submitted competent evidence of such a disorder, 
linked by competent evidence to his military service.  See 38 
C.F.R. § 3.385.  None of the records from the Mountain Home 
VAMC include either a complaint of febrile illness symptoms 
or such a diagnosis.  During a VA medical exam in April 2002, 
the veteran relayed his account of the 1946 in-service 
febrile incident to the examining physician.  He specifically 
stated that the body ache residuals related to the time he 
was hospitalized and are not something he experiences 
currently other than those related to other medical problems.  
He denied chills, fever, weight loss, weight gain, changes in 
appetite, hematochezia, melena, GI bleeding, changes in bowel 
habits, excessive fatigue or lack of endurance.  The only 
evidence of record of residuals of a febrile illness are the 
veteran's own statements regarding the matter which are 
contradicted by the statements he made to the VA examining 
physician in April 2002.

Expert medical evidence is necessary to establish the 
etiology of a disability, and because the veteran is not 
competent to provide such medical evidence, his statements 
concerning the diagnosis and etiology of his claimed 
disability are insufficient to demonstrate the in-service 
incurrence of the disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

With respect to the veteran's claim for direct service 
connection, there is no competent evidence showing that 
residuals from a fever manifested to a compensable degree 
within the first post-service year, and the veteran has not 
submitted evidence to establish such a manifestation.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309 (2005).  
Furthermore, there is no evidence of continuous symptoms 
related to his alleged in-service fever since his separation 
from service or competent evidence of a current disability.

In sum, because there is no current diagnosis of relapsing 
fever or residuals from an in-service febrile 
hospitalization, the Board would need to resort to 
speculation to find that the veteran is disabled, and such 
does not trigger the benefit-of-the-doubt doctrine.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Heart Disease

The veteran claims entitlement to service connection for 
arteriosclerotic heart disease, claimed as a heart disorder.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The first record treatment for a heart condition is from the 
Mountain Home VAMC referring to the veteran's 1976 myocardial 
infarction- which was nearly twenty years after the veteran's 
separation from service.  When a disease is first diagnosed 
after service, service connection can still be granted for 
that condition if the evidence shows it was incurred in 
service.  38 C.F.R. § 3.303(d).  There is no competent 
medical evidence concerning his heart condition suggesting it 
is related to disease or injury incurred during service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service, as evidence and the trier of fact should consider 
all of the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts).  The only evidence in the claims 
file favorable to his claim that his disability began in-
service is the veteran's own statements that he was 
hospitalized for three weeks in Greensboro for a febrile 
illness and that his current heart disease is related.  

While the veteran states that he was treated by private 
physicians immediately following his separation from service, 
he also states that he cannot provide medical records from 
these doctors because they are no longer available.  
Treatment records from the Mountain Home VAMC where the 
veteran began seeking medical care in 1980 that show he 
developed anginal chest pain in 1998 and underwent coronary 
artery bypass grafting.  Records show he has been classified 
as a New York Heart Association Congestive Heart Failure 
Class I and SCS Angina Class I.  A cardiology evaluation 
revealed risk factors of hypertension, hyperlipidemia and 
remote tobacco use as well as family history of heart 
disease.  He underwent a left ventriculogram in January 2001 
which showed mild global hypokinesia with systolic ejection 
fraction of 45-50 percent.  There was mild hypokinesis of the 
inferior wall which was described as consistent with the 
veteran's history of myocardial infarction.  No reports of 
hospitalization since the 1976 myocardial infarction are 
recorded.  A VA examiner in April 2002 diagnosed the veteran 
with atherosclerotic cardiovascular disease, status post 
myocardial infarction and coronary artery bypass grafting.  
The examiner did not identify a nexus between the veteran's 
military service and his diagnoses.  There is no competent 
medical evidence confirming that his condition was related to 
military service.  

The veteran's own statements regarding his belief that his 
heart disease began in-service following a febrile illness 
are not competent to provide the necessary link between 
service and an injury.  See Espiritu, 2 Vet. App. at 494 and 
38 C.F.R. § 3.159 (2004).  Because expert medical evidence is 
necessary to establish the etiology of a disability and 
because the veteran is not competent to provide such medical 
evidence, his own statements concerning the etiology of his 
disability are insufficient to demonstrate the in-service 
incurrence of those disabilities.  See Bostain, 11 Vet. App. 
at 127, See also Routen, 10 Vet. App. at 186.  Because no 
other competent medical evidence establishes the veteran's 
disability or symptoms relating thereto originated in-
service, the veteran's statements as to when his heart 
disease originated are not sufficient.

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine"; however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
evidence simply does not support the veteran's claim for 
service connection.  The Board finds that the preponderance 
of the evidence is against this claim and it must be denied.


ORDER

Entitlement to service connection for residuals of a fever is 
denied.

Entitlement to service connection for heart disease is 
denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


